Citation Nr: 0830870	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant was discharged from the United States Army 
Selected Reserves in December 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

A Travel Board hearing was scheduled for December 3, 2007, 
but the veteran failed to appear.  He has not explained his 
absence or requested to reschedule his hearing; thus, the 
Board will review this case as if he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran is no longer a member of the reserves.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2007); 38 
C.F.R. §§ 21.7540, 21.7550 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Title 38 (but rather, in Title 10).  Note also that these 
notice and duty to assist provisions do not apply where, as 
here, the issue presented is one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See 
also, VAOPGCPREC 5-2004 (June 23, 2004).

Applicable law provides that the Armed Forces will determine 
whether a reservist is eligible to receive educational 
assistance pursuant to 10 U.S.C., Chapter 1606.  See 
38 C.F.R. § 21.7540(a).  To be eligible, a reservist shall 
enlist, reenlist, or extend an enlistment as a reserve for 
service in the Selected Reserves so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment or extension.  The individual must 
also complete his or her initial period of active duty 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserves credited towards 
establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30.  See 38 C.F.R. § 21.7540(a)(1)-(4).

In addition, the ending dates of eligibility are either the 
last day of the 10-year period beginning on the date the 
reservist became eligible for educational assistance, or the 
date the reservist was separated from the Selected Reserves.  
38 C.F.R. § 21.7550(a); but see Bob Stump National Defense 
Authorization Act for Fiscal Year 2003, Pub. L. No. 107-314, 
§ 641, 116 Stat. 2577 (Dec. 2, 2002) (amending 10 U.S.C. 
§ 16133 by substituting the 10-year ending date provision 
with a 14-year ending date provision, effective October 1, 
2002, with respect to periods of entitlement to educational 
assistance under Chapter 1606 that began on or after October 
1, 1992).

To be eligible for Chapter 1606 benefits, a claimant must be 
an active member of the selective reserve.  The record 
indicates that the veteran retired in December 2006.  
Therefore, he is not eligible for benefits under Chapter 
1606.

The Board is very sympathetic to the veteran's contentions, 
especially in view of his many years of service.  However, 
the law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
educational assistance under both Chapter 1606, Title 10, 
United States Code, and Chapter 30, Title 38, are not 
established.


ORDER

Entitlement to basic eligibility to receive educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


